MEMORANDUM**
Peter Macari appeals his guilty-plea conviction and 30-month sentence for money laundering conspiracy and an order of forfeiture in violation of 18 U.S.C. § 1956(h).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Macari has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Because we conclude that the appeal waiver is valid, counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.